FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALS                 June 15, 2021
                                                              Christopher M. Wolpert
                               TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

 v.                                                    No. 20-1078
                                                         D Colo.
 MAURICE JURANEK,                            (D.C. No. 1:19-CR-00386-RM-1)

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before TYMKOVICH, Chief Judge, McHUGH, and CARSON, Circuit Judges.


      Maurice Juranek pleaded guilty to one count of being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1). At sentencing, the

government contended that Juranek’s two prior convictions for third degree

assault under Colorado law were crimes of violence for purposes of the

Sentencing Guidelines. See USSG § 4B1.2(a)(1) (“The term ‘crime of violence’


      *
         After examining the briefs and appellate record, this panel determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
means any offense under federal or state law, punishable by imprisonment for a

term exceeding one year, that . . . has as an element the use, attempted use, or

threatened use of physical force against the person of another[.]”). As a result,

the government argued Juranek’s base offense level was 24, pursuant to USSG.

§ 2K2.1(a)(2), with an advisory guidelines range of 77 to 96 months’

incarceration. Juranek, on the other hand, contended that his prior convictions for

Colorado third degree assault did not qualify as crimes of violence, so the

applicable sentencing guideline— § 2K2.1(a)(2)—would result in a base offense

level of 14. The advisory guidelines range under this calculation would be 30 to

27 months’ incarceration.

      The district court agreed with the government and overruled Juranek’s

objection. The court concluded that Colorado third degree assault is categorically

a crime of violence under the Guidelines, setting the base offense level at 24 and

the total offense level at 21. Although the resulting guidelines range was 77 to 96

months, the district court granted Juranek’s motion for a downward variance and

imposed a sentence of 60 months’ in prison followed by three years of supervised

release.

      Juranek appealed this sentence, arguing (as relevant here) that the district

court plainly erred in finding that his prior convictions for Colorado third degree

assault satisfied the force clause because those offenses can be committed with a


                                         -2-
mens rea of recklessness. We abated this appeal pending a decision by the United

States Supreme Court in Borden v. United States. 1 Borden v. United States, No.

19-5410, 2021 WL 2367312 (U.S. June 10, 2021).

      The Supreme Court issued its decision in Borden on June 10, 2021, and we

now VACATE the district court’s sentencing order and REMAND for

reconsideration in light of this decision.

                                                   ENTERED FOR THE COURT

                                                   Timothy M. Tymkovich
                                                   Chief Judge




      1
         Although Borden deals with the “violent felony” definition in the Armed
Career Criminal Act, our precedent treats this provision as parallel to the “crime
of violence” definition in the Guidelines. See United States v. Bettcher, 911 F.3d
1040, 1046–47 (10th Cir. 2018) (citing United States v. Ramey, 880 F.3d 447,
448–49 (8th Cir. 2018) (“We see no reason why ‘use’ of force under the
guidelines would mean something different from ‘use’ of force under the
ACCA.”)).

                                             -3-